In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS

***************** ***
STEPHANIE BOULA,         *                           No. 13-356V
                         *                           Special Master Christian J. Moran
             Petitioner, *
v.                       *                           Filed: June 11, 2015
                         *
SECRETARY OF HEALTH      *                           Stipulation; Human Papillomavirus
AND HUMAN SERVICES,      *                           (“HPV”) and/or Hepatitis B
                         *                            vaccines; autoimmune disorder;
             Respondent. *                           undifferentiated connective tissue
                         *                           disorder.
********************

Daniel J. Mannix, Muller, Mannix & Reichenbach, PLLC, Glens Falls, NY, for
Petitioner;
Julia W. McInerny, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On June 8, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Stephanie Boula on May 24, 2013.2 In her
petition, Ms. Boula alleged that the Human Papillomavirus (“HPV”) and/or
Hepatitis B vaccines, which are contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. §100.3(a), and which she received the HPV vaccines on
March 10, 2010, May 20, 2010 and November 5, 2010 and a Hepatitis B vaccine

       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec.
17, 2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule
18(b), the party has 14 days to file a motion proposing redaction of medical information or
other information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the
special master will appear in the document posted on the website.
       2
          This claim was initially filed by petitioner’s parents, Stacy and William Boula. The
petition was amended on June 5, 2013 alleging that HPV vaccines administered to Stephanie
on March 10, 2010, May 20, 2010 and November 5, 2010 and/or a hepatitis B vaccination on
or about May 21, 2010 caused Stephanie’s autoimmune disorder and undifferentiated
connective tissue disease. On April 10, 2015, after Stephanie turned 18, she was substituted
as petitioner.
on or about May 21, 2010, caused her to suffer autoimmune disorder and
undifferentiated connective tissue disorder, and other injuries as a result of her
vaccinations. Petitioner further alleges that she experienced the residual effects
of these conditions for more than six months. Petitioner represents that there has
been no prior award or settlement of a civil action for damages as a result of her
condition.

       Respondent denies that the HPV and/or hepatitis vaccines caused
petitioner’s alleged autoimmune disorder and associated undifferentiated
connective tissue disorder or any other injury or her current condition.

       Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it
as the decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum of $20,000.00 in the form of a check payable to
       petitioner, Stephanie Boula. This amount represents compensation
       for all damages that would be available under 42 U.S.C. § 300aa-
       15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix
B, the clerk is directed to enter judgment in case 13-356V according to this
decision and the attached stipulation.3

     Any questions may be directed to my law clerk, Mary Holmes, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master



       3
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                               2
Case 1:13-vv-00356-UNJ Document 58 Filed 06/08/15 Page 1 of 6
Case 1:13-vv-00356-UNJ Document 58 Filed 06/08/15 Page 2 of 6
Case 1:13-vv-00356-UNJ Document 58 Filed 06/08/15 Page 3 of 6
Case 1:13-vv-00356-UNJ Document 58 Filed 06/08/15 Page 4 of 6
Case 1:13-vv-00356-UNJ Document 58 Filed 06/08/15 Page 5 of 6
Case 1:13-vv-00356-UNJ Document 58 Filed 06/08/15 Page 6 of 6